Order filed August 18, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00552-CV
                                   ____________

             IN THE INTEREST OF E.E.B AND J.E.B., Children


                    On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-36413

                                      ORDER

       The notice of appeal in this case was filed June 25, 2015. The record
reflects appellant filed an affidavit to proceed without advance payment of costs on
appeal. On July 22, 2015, the trial court signed an order sustaining a contest to
appellant’s claim of indigence.

      Texas Rule of Appellate Procedure 20.1 governs the procedures to establish
indigence on appeal. See Tex. R. App. P. 20.1. The rule requires a party claiming
indigence who seeks review of the trial court’s order sustaining a contest to file his
challenge “within 10 days after the order sustaining the contest is signed, or within
10 days after the notice of appeal is filed, whichever is later.” Tex. R. App. P.
20.1(j)(2). As of this date, appellant has not filed a motion challenging the trial
court’s order.

      Accordingly, appellant is ordered to pay the filing fee in the amount of
$195.00 to the Clerk of this court on or before September 2, 2015. See Tex. R.
App. P. 5. If appellant fails to timely pay the filing fee in accordance with this
order, the appeal will be dismissed.



                                       PER CURIAM